Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 10, 2022

The Court of Appeals hereby passes the following order:

A21A1641. SHARON R. CUPPETT v. STEVEN DONALD MIRTSCHINK et
    al.

      Appellant Sharon R. Cuppett filed a complaint in the Superior Court of Cobb
County against Georgia residents Steven Donald Mirtschink and Teri Taylor
Mirtschink (collectively “Appellees”) seeking damages for injuries Cuppett received
while renting a property Appellees owned in Alabama. As part of her complaint,
Appellant sought a declaration concerning whether Alabama or Georgia law should
apply to her claims, and the trial court thereafter entered an order concluding that the
substantive law of Alabama applied under the rule of lex loci delicti.
      Subsequently, Appellees filed a motion for summary judgment, asserting that
Alabama law controlled the substantive claims and issues, and the trial court granted
their motion. Appellant then filed this appeal.
      Our review of this matter is de novo. As part of our consideration of this
appeal, we have determined that the trial court did not conduct a complete analysis
in determining that Alabama substantive law applies in this case, and that the trial
court should have applied the analysis set out by our Supreme Court in Coon v. Med.
Center, Inc., 300 Ga. 722 (797 SE2d 828) (2017). “[A]n appellate court cannot affirm
a judgment based on an erroneous legal theory.” Imerys Clays, Inc. v. Washington
County Bd. of Tax Assessors, 287 Ga. App. 674, 676 (652 SE2d 580) (2007). See also
In re Estate of McKitrick, 326 Ga. App. 702, 704 (2) (a) (757 SE2d 295) (2014)
(invoking de novo standard of review to address a ruling by the lower court even
where parties do not challenge the ruling on appeal). Because the trial court’s order
granting Appellees’ motion for summary judgment was predicated on an incomplete
legal analysis concerning whether to apply Alabama or Georgia law, the order entered
on June 6, 2019 concerning the choice-of-law issue and the order entered on May 3,
2021 granting Appellees’ motion for summary judgment must be vacated and this
matter remanded to the trial court for further proceedings consistent with this order.
See Smith v. Northside Hosp., Inc., 302 Ga. 517, 530 (1) (807 SE2d 909) (2017)
(remanding case to trial court for application of correct standard); Rowe Dev. Corp.
v. Akin & Flanders, Inc., 240 Ga. App. 766, 769 (3) (525 SE2d 123) (1999) (case
remanded to trial court to apply proper analysis).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/10/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.